DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8, 11, 12, 14 and 17-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
MPEP § 608.01(o) reads “[t]he meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description.”
In this case, the phrase “non-conductive bulkhead body” or simply the phrase “non-conductive” in the context of the bulkhead body in claims 1, 8 and 14 and “wireless electrical contact” in claims 18 and 24-26 is not found in the descriptive portion of the specification and there is no corresponding reference to the same in the drawings. Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 27 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the bulkhead surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
Claims 1, 4-8, 11, 12, 21, 22, 24, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,145,764 B2 to Burton et al. (“Burton”).
Regarding claims 1 and 8, Burton discloses a perforating gun assembly (Figs. 1A and 1B) comprising:
a first (gun) carrier (lower gun assembly 220, Fig. 2) extending along a longitudinal axis, the first (gun) carrier 220 having a coupling (annotated below) provided at a first end of the first gun carrier;
a shaped charge carrier (120b, Fig. 1B) provided within the first gun carrier 220, the shaped charge carrier configured for receiving a shaped charge 140b; and
a tandem seal adapter (TSA) (the assembly of Fig. 3) in sealing engagement with the first gun carrier (220, see Fig. 2), the TSA comprising:
a TSA body 230 and a first seal element (external threads, annotated below) provided on an outer surface of the TSA body;
a bore 320 extending through the TSA body 230; and
a bulkhead (switch 270) provided within the bore 320 and configured to provide electrical connectivity through the bore, the bulkhead comprising:
a non-conductive bulkhead body (330, Fig. 4B) provided within the bore and contacting the TSA (body 230); and 
an electrical contact (conductive pin 275) extending through the non-conductive bulkhead body 330 and in contact with the non-conductive bulkhead body (330, see Fig. 4B);
	the coupling comprises threads (internal threads, annotated below) formed on the first gun carrier 220; and
	at least part of the TSA is positioned inside the first gun carrier 220 such that the first seal element (the external threads of TSA body 230) and the threads (the internal threads of the coupling) intersect with a common plane (annotated below) that is perpendicular to the longitudinal axis (or) overlap in the axial direction.

    PNG
    media_image1.png
    526
    808
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    247
    671
    media_image2.png
    Greyscale

Regarding claims 5, 11, 24 and 25, Burton further discloses a first conductive gun electrical contact 285 provided in the first gun carrier 220;
wherein a surface of the first electrical contact 276c that is non-parallel to the longitudinal axis is in wireless electrical contact with the first gun electrical contact (see Fig. 2).
Regarding claims 6 and 12, Burton further discloses wherein the first gun carrier 220 contacts a surface of the TSA body 230 (see Fig. 2, wherein there is at least contact at a radially extending shoulder surface of the TSA body).
Regarding claim 7, Burton further discloses wherein a TSA maximum outer diameter of the TSA (the mid portion of TSA body 230) is smaller than a first gun carrier maximum outer diameter (the diameter of the outer cylindrical surface) of the first gun carrier 220.
Regarding claims 21 and 22, Burton further discloses wherein:
the first seal element (the left external threads of TSA body 230, annotated above) is provided to a first side (the left side as oriented in Figs. 2 and 3) in an axial direction relative to a TSA maximum outer diameter region (the middle region); and
a second seal element (the right external threads of TSA body 230) is provided on the outer surface of the TSA body to a second side (the right side as oriented in Figs. 2 and 3) in the axial direction relative to the TSA maximum outer diameter region opposite the first side.
Regarding claim 27, Burton further discloses wherein the bulkhead surface (330, Fig. 4B) contacts a TSA surface (325, Fig. 3) extending inwardly into the bore, the TSA surface 325 being perpendicular to the longitudinal axis (Fig. 3).
Allowable Subject Matter
Claims 14, 19, 20, 23 and 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The known prior art fails to anticipate or make obvious (in the context of the pertinent claims) the limitations in claim 14 directed to the coupling region of first and second gun carriers, specifically the requirement of first threads of the first gun carrier engaged with second threads of the second gun carrier in the coupling region. Applicant discloses the claimed coupling features in at least Fig. 32 of the Application. Burton is considered the most relevant known prior art who teaches gun carriers (the housings containing charges 140a and 140b respectively, see Figs. 1A and 1B) which are coupled by way of an isolation subassembly 130a and does not teach or suggest the coupling features as claimed. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641